Exhibit 10.2

AMENDED AND RESTATED LICENSE AGREEMENT

THIS AGREEMENT, dated as of March 1, 2012 (“Effective Date”), is made by and
between WisdomTree Investments, Inc., a Delaware corporation, having its
principal place of business at 380 Madison Avenue, 21st Floor, New York, NY
10017 (“Licensor”), and WisdomTree Trust, a Delaware business trust, having its
principal place of business at 380 Madison Avenue, 21st Floor, New York, NY
10017 (“Licensee”) and hereby amends and restates the prior agreement between
the parties dated March 21, 2006.

WHEREAS, Licensor is the owner of all right, title and interest in and to
certain quantitative securities benchmarks (“Licensed Benchmarks”), along with
associated service marks, together with any applications or registrations now or
hereinafter issued on said service marks whether federal, state or foreign
(“Licensed Marks”), identified more completely in Exhibit A hereto; and

WHEREAS, Licensor is the owner of certain research and development information,
processes, know-how, trade secrets and technical data related to financial
benchmarks, indexes, funds and model portfolios (“Technical Data”); and

WHEREAS, Licensor wishes to grant a license to Licensee and Licensee wishes to
receive a license from Licensor, for the right to use the Licensed Benchmarks,
Technical Data and Licensed Marks owned by Licensor in accordance with the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Licensor and Licensee agree as
follows:

Grant of License

 

1. Subject to the terms and conditions set forth below, Licensor hereby grants
to Licensee, and Licensee hereby accepts an exclusive, nontransferable,
non-sublicensable, non-assignable, royalty-free license in the United States to
use the Licensed Benchmarks and associated Technical Data solely in connection
with the construction and establishment of a series of exchange-traded funds,
each based on a Licensed Benchmark (“Benchmark Funds” or “Funds”), and to use
the Licensed Marks, solely in connection with the Benchmark Funds.

Ownership

 

2. Licensee acknowledges and agrees (i) that Licensor is the exclusive owner of
the Licensed Benchmarks, the Technical Data, and the Licensed Marks and all the
rights therein and goodwill pertaining thereto, (ii) that all use of the
Licensed Marks by Licensee shall inure to the benefit of Licensor, including its
successors and assigns, (iii) that Licensee shall not take any action which is
inconsistent with Licensor’s ownership of the Licensed Benchmarks, Technical
Data and Licensed Marks, and (iv) that, upon termination of this Agreement, all
rights in the Licensed Marks, including the goodwill connected therewith, the
Licensed Benchmarks and Technical Data shall remain the property of Licensor.
Licensor shall be solely responsible for, and may exercise its discretion in,
deciding whether to apply for and prosecute applications for registration of the
Licensed Marks in any jurisdiction and whether to maintain any such
registrations therefor.

Quality Control of Licensed Marks

 

3.

Licensee agrees that the nature and quality of the Benchmark Funds and related
services provided by Licensee in connection with the Licensed Marks shall
conform to commercially reasonable standards. Licensee agrees to cooperate with
Licensor in facilitating Licensor’s control of such nature and quality, and to
supply Licensor with specimens of use of the Licensed



--------------------------------------------------------------------------------

  Marks upon request. Licensee agrees that it will not make any significant
change to the Licensed Marks or business methods for rendering the services
offered under the Licensed Marks without obtaining the prior consent of
Licensor. Licensee shall not have the right to and shall not use any trademarks,
trade names or service marks confusingly similar to the Licensed Marks or other
Licensor marks.

Confidentiality

 

4. Licensee shall: (i) treat as confidential and preserve the confidence of all
Confidential Information as that term is defined below; (ii) make no use of the
Confidential Information except as expressly permitted under this Agreement; and
(iii) except as expressly authorized by Licensor, limit access to the
Confidential Information to Licensee’s employees and consultants who reasonably
require access to such Confidential Information, and otherwise maintain policies
and procedures designed to prevent any unauthorized disclosure of the
Confidential Information. For purposes of this Agreement, Confidential
Information shall include all business and financial information relating to
Licensor, all proprietary information relating to the Licensed Benchmarks and
Technical Data, and any Benchmark Funds or processes produced in connection
therewith (excluding, however, that portion of such proprietary information
incorporated into an issued patent assigned to or owned by Licensor), and all
inventions, discoveries, methods, plans, techniques, processes, documents,
drawings, data, trade secrets, know-how, patent applications and information of
Licensor that is related thereto and marked or otherwise designated, verbally or
in writing, as “Confidential.” Confidential Information shall not include
anything that (i) is or lawfully becomes in the public domain, other than as a
result of a breach of an obligation hereunder; (ii) is furnished to Licensee by
a third party having a lawful right to do so; or (iii) was known to Licensee at
the time of the disclosure. Unless prohibited by law, Licensee shall give prompt
notice to Licensor of any requests or demands for any Confidential Information
made under lawful process by any third parties, prior to disclosure or
furnishing of such Confidential Information. Licensee agrees to cooperate
with Licensor, at Licensor’s expense, in seeking reasonable protective
arrangements to prevent, limit or restrict the disclosure of Confidential
Information pursuant to such lawful process. If Licensee has complied with the
foregoing provisions of this Section 4, Licensee may disclose Confidential
Information, upon the advice of counsel that such disclosure is required by law,
regulation or lawful process.

Licensee’s Obligations

 

5. Licensee agrees that it will never dispute, contest, or challenge, directly
or indirectly, the validity or enforceability of the Licensed Marks or
Licensor’s ownership of the Licensed Benchmarks, Technical Data or Licensed
Marks, nor to counsel, procure, or assist anyone else to do the same. Licensee
further agrees that it will never attempt to dilute, directly or indirectly, the
value of the goodwill attached to the Licensed Marks, nor to counsel, procure,
or assist anyone else to do the same.

 

6. Licensee agrees to safeguard and maintain the reputation and prestige of the
Licensed Marks and will not do anything that would tarnish the image of or
adversely impact the value, reputation or goodwill associated with the Licensed
Marks. Operation of any Benchmark Fund in accordance with standard business
practices shall not result in a breach of this Section 6, regardless of the
actual performance of such Benchmark Fund.

 

7. Licensee agrees that it will comply with all laws, rules, regulations, and
requirements of any governmental or administrative body or voluntary industry
standards that may be applicable to the advertising, publicity, promotion, sale,
or offering of the Benchmark Funds, to the offering of related services and
operations, and to other goods or services bearing the Licensed Marks.

 

-2-



--------------------------------------------------------------------------------

Enforcement

 

8. Licensor shall have the sole right, but no obligation, at its own discretion,
to pursue any cause of action regarding the Licensed Benchmarks, Technical Data
or Licensed Marks. Licensee agrees to join as a party plaintiff in any such
lawsuit by Licensor, if requested by Licensor.

 

9. Licensee shall promptly notify Licensor of any infringement, threatened
infringement or misappropriation of the Licensed Benchmarks, Technical Data or
Licensed Marks that may come to its attention.

 

10. Licensor represents and warrants to Licensee that (i) to Licensor’s actual
knowledge, Licensor is the sole owner of the Licensed Marks free and clear of
any restrictions upon its ability to license the Licensed Marks pursuant to this
Agreement and (ii) to Licensor’s actual knowledge, no person, firm, or
corporation has any rights in the Licensed Marks which will interfere with
Licensee’s use thereof pursuant to this Agreement.

Term and Termination

 

11. This Agreement, unless terminated earlier as provided by Section 12 and
Section 13 herein, shall remain in full force and effect for a period of ten
(10) years, up to and including the entire last day of the period (“Initial
Term”), and be automatically renewed at Licensor’s sole discretion for an
additional term of two (2) years (“Renewal Term”) at the expiration of the
Initial Term or any subsequent Renewal Term. Either party may give to the other
party, not more than one year or less than 90 days in advance of the expiration
of the Initial Term or any Renewal Term, written notice of its intent not to
renew this Agreement.

 

12. Notwithstanding Section 13 hereto, Licensor may revoke the license provided
herein irrespective of any event of default if Licensor’s subsidiary, WisdomTree
Asset Management, Inc., ceases to exercise investment discretion over Licensee
or any Benchmark Fund in its capacity as manager, investment advisor, trustee,
or any other comparable capacity. If and when said license shall ever be revoked
pursuant to this Section 12, Licensee agrees to discontinue all use of the
Licensed Benchmarks, Technical Data and Licensed Marks immediately.

 

13. A non-defaulting party may terminate this Agreement in the event of the
occurrence of any of the following events of default:

 

  (a) the failure of the other party to comply with any material provision of
this Agreement, if such noncompliance is not remedied within 30 days after
written notice of such default is provided to the defaulting party; provided,
however, that such cure period shall be extended if such default by its nature
and not as a result of the defaulting party cannot be cured within such 30 days
so long as the defaulting party commences action immediately after such notice
to cure such default and proceeds diligently thereafter to effect the cure of
such default as soon as possible; or

 

  (b) the unauthorized sale, transfer or assignment of this Agreement by
Licensee to a third party. The sale of an interest in Licensee exceeding fifty
percent (50%) shall constitute an assignment of this Agreement for purposes of
this Agreement.

Mutual Warranties and Indemnifications

 

14. Licensor and Licensee each individually represent, warrant and covenant to
the other that (a) each is fully capable of and authorized to enter into this
Agreement; (b) the execution, delivery and performance of this Agreement does
not violate its certificate of incorporation, by-laws or similar governing
instruments or applicable law and does not, and with the passage of time will
not, materially conflict with or constitute a breach under any other agreement,
judgment or instrument to which it is a party or by which it is bound; (c) this
Agreement is the legal, valid and binding obligation of such party, enforceable
in accordance with its terms; and (d) each will comply with all applicable laws,
rules and regulations when exercising any of its rights and performing any of
its obligations hereunder.

 

-3-



--------------------------------------------------------------------------------

15. Licensor shall indemnify, defend and hold harmless Licensee and its Funds,
officers, and Trustees, against any and all losses, claims, or damage (including
reasonable legal and other expenses) (“Damages”) incurred by Licensee or a Fund
arising out of, or in connection with, any claims asserted against Licensee or a
Fund related to the Licensed Marks or the Licensed Benchmarks (a “Claim”) only
to the extent that such Damages shall not be advanced, reimbursed or otherwise
paid by any insurance policy insuring the Licensee for any such Claim.

 

16. Licensee will promptly notify Licensor of any action commenced against
Licensee or a Fund for which indemnity may be sought, but Licensee’s failure to
so notify Licensor will not relieve Licensor from any liability which it may
have otherwise under this Agreement, except to the extent that the Licensor is
actually prejudiced by the Licensee’s failure to so notify.

 

17. Licensee, on behalf of each Fund, hereby agrees (i) to grant control of any
defense and any settlement of any Claim asserted against Licensee or any Fund to
Licensor, and (ii) to cooperate with Licensor in the defense thereof. Licensee
shall have the right at its own expense to participate in the defense of any
Claim asserted against Licensee or any Fund, but shall not have the right to
control the defense, consent to judgment or agree to the settlement of any Claim
asserted without the written consent of Licensor.

 

18. Unless otherwise agreed in writing by Licensee, whose agreement shall not be
unreasonably withheld, conditioned or delayed, Licensor shall not consent to the
entry of any judgment or enter any settlement of any claim against Licensee or
any Fund which does not include, as an unconditional term, the release by the
claimant of all liabilities for any Claim asserted against Licensee or such
Fund.

 

19. Licensor shall select counsel reasonably satisfactory to Licensee to jointly
represent Licensor, Licensee and other defendants named in any Claim asserted
against Licensee or a Fund. Licensee’s consent shall not be unreasonably
withheld, conditioned or delayed. In the event however, that such counsel has a
conflict of interest or if Licensor fails to employ counsel reasonably
satisfactory to Licensee, then Licensee may employ separate counsel to represent
or defend Licensee or a Fund in any Claim and Licensor will pay the reasonable
fees and disbursements of such counsel. Licensor shall be responsible for paying
the fees and expenses incurred by the counsel selected by Licensor or Licensee
in connection with the defense of Licensee or a Fund arising out of, or in
connection with, any Claim, only to the extent that such fees and expenses shall
not be advanced, reimbursed or otherwise paid by any insurance policy insuring
Licensee for any such Claim.

General Provisions

 

20. Licensee acknowledges that Licensor’s obligations under this Agreement are
not personal, and Licensor can unconditionally assign, in its own discretion,
this Agreement to another corporation or any other entity or natural person.
Licensee understands and acknowledges that the rights and duties set forth in
this Agreement are personal to Licensee. Accordingly, this Agreement and
Licensee’s rights and interests hereunder shall not be voluntarily or
involuntarily, directly or indirectly, sold, pledged, assigned, transferred,
shared, sub-divided, or encumbered in any way in whole or in part, in any matter
whatsoever without the prior written approval of the Licensor.

 

21. The relationship between the parties established by this Agreement is solely
that of licensor and licensee. Neither party is in any way the legal
representative, partner, employee or agent of the other, nor is either party
authorized or empowered to create or assume any obligation of any kind, implied
or expressed, on behalf of the other party, without the express prior written
consent of the other.

 

-4-



--------------------------------------------------------------------------------

22. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter contained herein and shall supersede all prior
agreements, proposals or understandings between the parties whether written or
oral.

 

23. This Agreement shall not be deemed or construed to be modified, amended,
rescinded, canceled or waived, in whole or in part, except by written instrument
signed by both parties hereto. This Agreement may be amended from time to time
to add new securities benchmarks and service marks that will be licensed by
mutual agreement of parties. If the parties agree to licensing additional
benchmarks and service marks, Licensor shall provide to Licensee at the address
in Section 27 a copy of the amended Exhibit A signed by an authorized
representative of Licensor. Licensee shall provide Licensor with acknowledgement
and acceptance of the amended Exhibit A within five (5) business days. Nothing
in this Section 23 shall be construed to give Licensor the power or authority to
force Licensee to accept or agree to any amendment to Exhibit A or any license
of additional benchmarks and service marks.

 

24. Neither the waiver by Licensor of any breach of or default under any of the
provisions of this Agreement, nor the failure of Licensor to enforce any of the
provisions of this Agreement or to exercise any right hereunder, shall be
construed as a waiver of any subsequent breach or default, or as a waiver of any
such rights or provision hereunder.

 

25. If any term or provision of this Agreement shall be held by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall not be affected thereby and each term and provision shall be
valid and enforceable to the fullest extent permitted by law.

 

26. The headings in this Agreement are for convenience only and shall not be
construed as part of this Agreement or in any way limiting or amplifying any of
the provisions of this Agreement.

 

27. All notices given pursuant to this Agreement shall be given in writing and
shall be given by telegram, facsimile, certified mail or hand delivery to the
addresses set forth below or at such other address as a party may from time to
time specify in writing:

 

If to Licensor:    Peter M. Ziemba, Esq.       General Counsel       WisdomTree
Investments, Inc.       380 Madison Avenue, 21st Floor       New York, NY 10017
      Tel.: (917) 267-3721       Fax: (917) 267-3851    If to Licensee:   
Jonathan Steinberg       President       WisdomTree Trust       380 Madison
Avenue, 21st Floor       New York, NY 10017       Tel.: (917) 267-3734      
Fax: (917) 267-3851   

 

28. The parties acknowledge that this Agreement has been negotiated and prepared
in an arms-length transaction and that both Licensor and Licensee have
negotiated all the terms contained herein. Accordingly, the parties agree that
neither party shall be deemed to have drafted this Agreement and this Agreement
shall not be interpreted against either party as the draftsman.

 

-5-



--------------------------------------------------------------------------------

29. This Agreement shall be governed by the substantive laws of the State of New
York without regard to the application of conflicts of law principles. The
parties each hereby submit to the jurisdiction of the United States District
Court in the Southern District of New York and the state courts in the State of
New York located in New York City, New York, and waive any claim that each such
venue is an inconvenient forum.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

WisdomTree Investments, Inc.     WisdomTree Trust By:   /s/ Bruce Lavine     By:
  /s/ Jonathan Steinberg Name:   Bruce Lavine     Name:   Jonathan Steinberg
Title:   Chief Operating Officer     Title:   President

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

As of March 1, 2012

 

1. Licensed Benchmarks

WisdomTree Dividend Index

WisdomTree Equity Income Index

WisdomTree Dividend Ex-Financials Index

WisdomTree LargeCap Dividend Index

WisdomTree MidCap Dividend Index

WisdomTree SmallCap Dividend Index

WisdomTree Earnings Index

WisdomTree Earnings 500 Index

WisdomTree MidCap Earnings Index

WisdomTree SmallCap Earnings Index

WisdomTree LargeCap Value Index

WisdomTree LargeCap Growth Index

WisdomTree DEFA Index

WisdomTree DEFA Equity Income Index

WisdomTree DEFA International Hedged Equity Index

WisdomTree International Dividend ex-Financials Index

WisdomTree International LargeCap Dividend Index

WisdomTree International MidCap Dividend Index

WisdomTree International SmallCap Dividend Index

WisdomTree Europe SmallCap Dividend Index

WisdomTree Global Equity Income Index

WisdomTree Japan Hedged Equity Index

WisdomTree Japan SmallCap Dividend Index

WisdomTree Global ex-U.S. Growth Index

WisdomTree Asia Pacific ex-Japan Index

WisdomTree Australia Dividend Index

WisdomTree Emerging Markets Equity Income Index

WisdomTree Emerging Markets SmallCap Dividend Index

WisdomTree Middle East Dividend Index

WisdomTree India Earnings Index

WisdomTree Commodity Country Equity Index

WisdomTree Global Natural Resources Index

WisdomTree Global ex-U.S. Utilities Index

WisdomTree Global ex-U.S. Real Estate Index

 

2. Licensed Marks

WISDOMTREE

HIGH-YIELDING EQUITY

 

-7-